



Exhibit 10.1


AMENDMENT NO. 6 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This AMENDMENT NO. 6 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
is dated as of June 29, 2017 (this “Amendment”), among AMERESCO, INC. (the
“Borrower”), THE GUARANTORS PARTY HERETO (the "Guarantors" and collectively with
the Borrower, the "Loan Parties"), THE LENDERS PARTY HERETO (the “Lenders”), and
BANK OF AMERICA, N.A., as administrative agent (the “Agent”).
WHEREAS, the Loan Parties, the Lenders, and the Agent are parties to that
certain Third Amended and Restated Credit and Security Agreement dated as of
June 30, 2015, as heretofore amended, among the Borrower, the Guarantors, the
Lenders, and the Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”);
WHEREAS, the Loan Parties, the Agent and the Lenders wish to increase the
aggregate amount of the Revolving Commitments to $75,000,000 and make certain
other changes to covenants of the Credit Agreement, and accordingly revise
certain provisions of the Credit Agreement, as described herein;
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Credit Agreement is hereby amended as
follows:
1.Capitalized Terms. Except as otherwise expressly defined herein, all
capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.
2.Amendment to Credit Agreement.
(a)Section 1.1 of the Credit Agreement is hereby amended to delete the
definitions of “Energy Conservation Financing Collateral,” “Energy Conservation
Projects,” “Energy Conservation Project Financing” and “Revolving Commitment” in
their entirety and replace them with the following:


“Energy Conservation Financing Collateral” means all rights of any Loan Party or
Canadian Subsidiary in and to task orders or contracts and any related equipment
which are subject to a security interest in favor of the Energy Conservation
Project Financing Agent in connection with any Energy Conservation Project
Financing.
“Energy Conservation Projects” means (i) any energy conservation project
conducted by any Loan Party or Canadian Subsidiary pursuant to an Energy Savings
Performance Contract between such Loan Party or Canadian Subsidiary, any
governmental entity and/or an agency thereof and (ii) any energy conservation
project conducted by a Loan Party or Canadian Subsidiary for a non-governmental
entity on terms substantially similar to the projects described in clause (i) of
this definition.





--------------------------------------------------------------------------------







“Energy Conservation Project Financing” means the loan, lease or bond financing
arrangements or master purchase agreements and assignment schedules or similar
financing arrangements entered into by any Loan Party or Canadian Subsidiary
from time to time with the Energy Conservation Project Financing Agent to
finance the construction and completion of the Energy Conservation Projects.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, as such commitment may be (a) reduced from time to time
pursuant to Sections 2.6 and 2.9, (b) increased from time to time pursuant to
Section 2.14, or (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 12.6. The initial maximum
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.1, or in
the Assignment and Acceptance pursuant to which such Lender shall have assumed
its Revolving Commitment, as applicable. The aggregate original maximum amount
of the Revolving Commitments is (i) equal to $60,000,000 as of the Effective
Time, and (ii) equal to $75,000,000 as of the Revolving Amendment Effective
Time.
(b)Section 1.1 of the Credit Agreement is further hereby amended to add the
following defined terms in alphabetical order:


“Amendment No. 6” means Amendment No. 6 to Third Amended and Restated Credit
Agreement dated as of June 29, 2017, among the Borrower, the Guarantors, the
Lenders and the Agent.
“Revolving Amendment Effective Time” means the date on which each of the
conditions of the effectiveness of Amendment No. 6 pursuant to Section 6 thereof
has been satisfied.
(c)Paragraph (g) of Section 2.1 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following new paragraph (g):


(g)    Revolving Notes. Prior to the Restatement Date, the Borrower shall
prepare, execute and deliver to each Revolving Lender requesting a note
evidencing the Revolving Loans owed to it a Revolving Note in the principal
amount of such Lender’s Revolving Commitment. Prior to the Term Amendment
Effective Time, the Borrower shall prepare, execute and deliver to each
Revolving Lender requesting a replacement note to evidence the Revolving Loans
owed to it a Revolving Note in the principal amount of such Lender’s Revolving
Commitment in effect as of the Term Amendment Effective Time. Prior to the
Revolving Amendment Effective Time, the Borrower shall prepare, execute and
deliver to each Revolving Lender requesting a replacement note to evidence the
Revolving Loans owed to it a Revolving Note in the principal amount of such
Lender’s Revolving Commitment in effect as of the Revolving Amendment Effective
Time. Thereafter, the Revolving Loans of each Revolving Lender evidenced by such
Revolving Note and interest thereon shall at all times (including after
assignment pursuant to Section 12.6) be represented by one or more promissory
notes in such form payable to the order of the payee named therein.





--------------------------------------------------------------------------------







(d)Article 6 of the Credit Agreement is hereby amended to insert the following
Section 6.25 immediately after Section 6.24:


6.25    Borrower Status. As of the Revolving Amendment Effective Time, the
Borrower is not and will not thereafter be (i) an employee benefit plan subject
to Title I of ERISA, (ii) a plan or account subject to Section 4975 of the Code,
(iii) an entity deemed to hold “plan assets” of any such plans or accounts for
purposes of ERISA or the Code, or (iv) a “governmental plan” within the meaning
of ERISA.
(e)Paragraph (g) of Section 9.1 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following new paragraph (g):


(g)    Indebtedness incurred by any Loan Party or Canadian Subsidiary under an
Energy Conservation Project Financing (including, without limitation,
Indebtedness incurred by the Loan Parties under an Energy Conservation Project
Financing existing as of the Restatement Date and set forth on Schedule 9.1
attached hereto) in an aggregate principal amount outstanding at any time not in
excess of $300,000,000;
(f)Paragraph (a) of Section 9.10 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following new paragraph (a):


(a)    Total Funded Debt to EBITDA Ratio. The Loan Parties shall not permit the
Core Leverage Ratio (i) as of the end of each fiscal quarter ending on or before
June 30, 2016, to exceed 2.00 to 1.00, and (ii) as of the end of each fiscal
quarter ending September 30, 2016, and thereafter to exceed 2.75 to 1.00.
(g)Article 12 of the Credit Agreement is hereby amended to insert the following
Section 12.25 immediately after Section 12.24:


12.25.    Lender Status. Each Lender represents and warrants as of the Revolving
Amendment Effective Time to the Agent and its Affiliates, and not, for the
avoidance of doubt, for the benefit of the Borrower or any other Loan Party,
that such Lender is not and will not thereafter be (i) an employee benefit plan
subject to Title I of the ERISA, (ii) a plan or account subject to Section 4975
of the Code, (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code, or (iv) a “governmental plan” within
the meaning of ERISA.
(h)Schedule 2.1 of the Credit Agreement is deleted in its entirety and replaced
with the Schedule 2.1 attached hereto. The Revolving Credit Commitments shall be
adjusted on the Revolving Amendment Effective Time in accordance with Schedule
2.1. The Term Loan balances stated in Schedule 2.1 shall reflect the outstanding
Term Loans as of the Revolving Amendment Effective Time.


(a)Exhibit H to the Credit Agreement is deleted in its entirety and replaced
with the Exhibit H attached hereto.


3.Confirmation of Guaranty by Guarantors. Each Guarantor hereby confirms and
agrees that all indebtedness, obligations or liability of the Borrower under the
Credit Agreement





--------------------------------------------------------------------------------





as amended hereby, whether any such indebtedness, obligations and liabilities
are now existing or hereafter arising, due or to become due, absolute or
contingent, or direct or indirect, constitute “Guaranteed Obligations” under and
as defined in the Credit Agreement and, subject to the limitation set forth in
Section 4.1 of the Credit Agreement, are guaranteed by and entitled to the
benefits of the Guaranty set forth in Article 4 of the Credit Agreement. Each
Guarantor hereby ratifies and confirms the terms and provisions of such
Guarantor’s Guaranty and agrees that all of such terms and provisions remain in
full force and effect.


4.Confirmation of Security Interests. Each Loan Party (other than the Special
Guarantors) hereby confirms and agrees that all indebtedness, obligations and
liabilities of the Loan Parties under the Credit Agreement as amended hereby,
whether any such indebtedness, obligations and liabilities are now existing or
hereafter arising, due or to become due, absolute or contingent, or direct or
indirect, constitute “Secured Obligations” under and as defined in the Credit
Agreement and are secured by the Collateral and entitled to the benefits of the
grant of security interests pursuant to Article 5 of the Credit Agreement. The
Loan Parties (other than the Special Guarantors) hereby ratify and confirm the
terms and provisions of Article 5 of the Credit Agreement and agree that, after
giving effect to this Amendment, all of such terms and provisions remain in full
force and effect.


5.No Default; Representations and Warranties, etc. The Loan Parties hereby
confirm that, after giving effect to this Amendment, (i) the representations and
warranties of the Loan Parties contained in Article 6 of the Credit Agreement
and the other Loan Documents (A) that contain a materiality qualification are
true and correct on and as of the date hereof as if made on such date (except to
the extent that such representations and warranties expressly relate to an
earlier date), and (B) that do not contain a materiality qualification are true
and correct in all material respects on and as of the date hereof as if made on
such date (except to the extent that such representations and warranties
expressly relate to an earlier date), and (ii) no Default or Event of Default
shall have occurred and be continuing. Each Loan Party hereby further represents
and warrants that (a) the execution, delivery and performance by such Loan Party
of this Amendment (i) have been duly authorized by all necessary action on the
part of such Loan Party, (ii) will not violate any applicable law or regulation
or the organizational documents of such Loan Party, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
on such Loan Party or any of its assets that will have a Material Adverse
Effect, and (iv) do not require any consent, waiver, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or any Person (other than the Agent and the Lenders)
which has not been made or obtained; and (b) it has duly executed and delivered
this Amendment.


6.Conditions to Effectiveness. This Amendment shall become effective upon the
receipt by the Agent of all of the following:


(a)counterparts of this Amendment duly executed by each of the parties hereto or
written evidence reasonably satisfactory to the Agent that each of the parties
hereto has signed a counterpart of this Amendment;





--------------------------------------------------------------------------------







(b)a duly completed and executed replacement Revolving Note for the account of
each Revolving Lender requesting the same, to be delivered to such Lender in
exchange for such Lender’s existing Revolving Note;


(c)such documents and certificates as the Agent or Special Counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party, the authorization of the transactions contemplated hereby and
any other legal matters relating to the Loan Parties, this Amendment or the
other Loan Documents, all in form and substance reasonably satisfactory to the
Agent and Special Counsel;
(d)evidence satisfactory to the Agent and its Special Counsel that the Loan
Parties (other than the Special Guarantors) shall have taken or caused to be
taken (or authorized the Agent to take or cause to be taken) all such actions,
executed and delivered or caused to be executed and delivered all such
agreements, documents and instruments and made or caused to be made all such
filings and recordings (other than filings or recordings to be made by the Agent
on or after the Revolving Amendment Effective Time) that may be necessary or, in
the opinion of the Agent, desirable in order to create in favor of the Agent,
for the benefit of the Lenders, valid and (upon such filing and recording)
perfected First Priority security interests in the entire personal and mixed
property Collateral;
(e)a certificate, dated the Revolving Amendment Effective Time and signed by a
Responsible Officer, confirming compliance with the conditions set forth in the
first sentence of Section 5 of this Amendment at the Revolving Amendment
Effective Time;
(f)favorable written opinions (addressed to the Agent and dated the Revolving
Amendment Effective Time) of (i) Morgan, Lewis & Bockius LLP, counsel to the
Loan Parties, in form and substance reasonably satisfactory to the Agent and
Special Counsel and covering such matters relating to the Loan Parties, this
Amendment, the other Loan Documents or the transactions contemplated hereby as
the Agent shall reasonably request and (ii) local counsel to the Loan Parties in
the following jurisdictions: Arizona, North Carolina, Nevada, Kentucky,
Tennessee, Washington, and Ontario, Canada; and
(g)payment by the Borrower to the Agent for the account of the Lenders of an
amendment fee of $22,500, to be allocated to the Lenders in proportion to the
increase in their respective Revolving Commitments at the Revolving Amendment
Effective Time.


7.Miscellaneous.


(a)Except to the extent specifically amended hereby, the Credit Agreement, the
Loan Documents and all related documents shall remain in full force and effect.
This Amendment shall constitute a Loan Document. Whenever the terms or sections
amended hereby shall be referred to in the Credit Agreement, Loan Documents or
such other documents (whether directly or by incorporation into other defined
terms), such defined terms shall be deemed to refer to those terms or sections
as amended by this Amendment.
(b)This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Delivery of an executed counterpart to this
Amendment by telecopy or other





--------------------------------------------------------------------------------





electronic means shall be effective as an original and shall constitute a
representation that an original will be delivered.
(c)This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
(d)The Loan Parties agree to pay all reasonable expenses, including legal fees
and disbursements, incurred by the Agent in connection with this Amendment and
the transactions contemplated hereby.
[Signature Pages Follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.


BORROWER


AMERESCO, INC.


By: /s/ John R. Granara, III                
Name:    John R. Granara, III
Title:    Executive Vice President & Chief Financial Officer


GUARANTORS


AMERESCO ENERTECH, INC.
AMERESCO FEDERAL SOLUTIONS, INC.
AMERESCO PLANERGY HOUSING, INC.
AMERESCO QUANTUM, INC.
AMERESCO SELECT, INC.
AMERESCOSOLUTIONS, INC.
APPLIED ENERGY GROUP INC.
SIERRA ENERGY COMPANY


By: /s/ John R. Granara, III                
Name:    John R. Granara, III
Title:    Treasurer
AMERESCO SOUTHWEST, INC.


By: /s/ John R. Granara, III                
Name:    John R. Granara, III
Title:    Vice President and Treasurer
E.THREE CUSTOM ENERGY SOLUTIONS, LLC,
By: Sierra Energy Company, its sole member


By: /s/ John R. Granara, III                
Name:    John R. Granara, III
Title:    Treasurer





--------------------------------------------------------------------------------





AMERESCO ASSET SUSTAINABILITY GROUP LLC
AMERESCO CT LLC
AMERESCO DELAWARE ENERGY LLC
AMERESCO EVANSVILLE, LLC
AMERESCO HAWAII LLC
AMERESCO Intelligent SYSTEMS, LLC
AMERESCO LFG HOLDINGS LLC
AMERESCO PALMETTO LLC
AMERESCO SOLAR, LLC
AMERESCO SOLAR NEWBURYPORT LLC
AMERESCO STAFFORD LLC
SELDERA LLC
SOLUTIONS HOLDINGS, LLC


By: Ameresco, Inc., its sole member




By: /s/ John R. Granara, III                
Name:    John R. Granara, III
Title:    Executive Vice President & Chief Financial Officer
AMERESCO SOLAR - PRODUCTS LLC
AMERESCO SOLAR - SOLUTIONS LLC
AMERESCO SOLAR - TECHNOLOGIES LLC
By: Ameresco Solar LLC, its sole member
By: Ameresco, Inc., its sole member




By: /s/ John R. Granara, III                
Name:    John R. Granara, III
Title:    Executive Vice President & Chief Financial Officer







--------------------------------------------------------------------------------





AGENT:


BANK OF AMERICA, N.A.




By: /s/ Mollie S. Canup                
Name:    Mollie S. Canup
Title:    Vice President




LENDERS:


BANK OF AMERICA, N.A.




By: /s/ John F. Lynch                    
Name:    John F. Lynch
Title:    Senior Vice President




WEBSTER BANK, N.A.




By: /s/ Raymond C. Hoefling                            
Name:    Raymond C. Hoefling
Title:    Senior Vice President





--------------------------------------------------------------------------------





Schedule 2.1
Lenders and Commitments


Revolving Credit Commitment
Lender
Commitment
Applicable percentage
Bank of America, N.A.
$52,500,000
70.000000000%
Webster Bank, N.A.
$22,500,000
30.000000000%
Total Revolving Credit Commitments:
$75,000,000
100%



Term Loan Commitment
Lender
Commitment
Applicable percentage
Bank of America, N.A.
$18,900,000
70.000000000%
Webster Bank, N.A.
$8,100,000
30.000000000%
Total Term Loan Commitments:
$27,000,000
100%



Swing Line Commitment
Lender
Commitment
Applicable percentage
Bank of America, N.A.
$5,000,000
100%
Total Swing Line Commitments:
$5,000,000
100%






--------------------------------------------------------------------------------







EXHIBIT H


[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other Loan Documents in the
amount[s] and equal to the percentage interest[s] identified below of all of
such outstanding rights and obligations under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other Loan Documents or the loan transactions governed thereby or
in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]: __________________


2.
Assignee[s]: __________________ for each Assignee, indicate [Affiliate][Approved
Fund] of [identify Lender]



3.    Borrower: Ameresco, Inc.


4.
Administrative Agent: Bank of America, N. A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement: Third Amended and Restated Credit and Security Agreement dated
as of June 30, 2015, as amended, among the Borrower, the guarantors party
thereto, the lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent, L/C Issuer and Swingline Lender








--------------------------------------------------------------------------------





6.    Assigned Interest[s]:


Assignor[s]
Assignee[s]
Facility Assigned
Aggregate
Amount of
Commitment/ Loans
for all Lenders
Amount of
Commitment/ Loans
Assigned
Percentage
Assigned of
Commitment/ Loans
CUSIP Number.
 
 
 
 
 
 
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 

[7.Trade Date:__________________]
Effective Date: __________________, 20__
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By: ___________________________________
Name:
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By: ___________________________________
Name:
Title:





--------------------------------------------------------------------------------





[Consented to and] Accepted:


BANK OF AMERICA, N. A., as Administrative Agent




By: _________________________________
Name:
Title:




[Consented to]:


BANK OF AMERICA, N. A., as Issuing Lender and Swingline Lender




By: _________________________________
Name:
Title:




[Consented to:]


AMERESCO, INC.




By: _________________________________
Name:
Title:





--------------------------------------------------------------------------------









ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the terms of the Credit
Agreement (subject to such consents, if any, as may be required under the terms
of the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents as
a Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to the terms
of the Credit Agreement, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, (vi) it
has independently and without reliance upon Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee, and (viii) it is not and will not be (1) an employee benefit plan
subject to Title I of ERISA, (2) a plan or account subject to Section 4975 of
the Code; (3) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code; or (4) a “governmental plan” within
the meaning of ERISA; and (b) agrees that (i) it will, independently and without
reliance upon Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, Agent shall make all payments
in respect of [the][each] Assigned Interest (including payments of principal,
interest, fees and other amounts) to





--------------------------------------------------------------------------------





[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the Commonwealth of Massachusetts.





